Title: To Thomas Jefferson from Edward Delony, 23 May 1825
From: Delony, Edward
To: Jefferson, Thomas


Honoured Sir
Madison. Morgan Co Ga
May 23rd 1825
For the purpose of information, (concerning the late Indian Treaty and the disturbences which has taken place among them since its ratification) I address these lines—In the first place we find that only a part of the Indians chiefs have signed the treaty say one third, the ballance is now much enraged and says they will not give up their lands, they have murdered Genl McIntosh Chief of the Cowetas which is the party friendly to the treaty—those unfriendly are about 900—the friend party consist of about 400—they proclaim that they killed McIntosh under the just condemnation of their own laws which he himself help to make, when he said at Broken Arrow in public and aloud. that that the first who should sign a treaty giving up their lands should be punished with death—and also acknowledged just before he was killed that his own laws condemned him—the Indians are entirely harmless to the whites, and says in killing McIntosh the whites have nothing to do with it at all, as the executing of their own laws concerns no others but themselves there were also 2 other chiefs killed Somme Tustemnugga and Colo Hawking, now Sir I wish to know if the general government has any buisiness to meddle with this affair of the Indians or not—some thinks from a clause in the 8 article of the treaty “and of all others” that the united states are bound to interfere, and in fact general ware of this state has already gone into the Nation at the head of 200 whites and 50 Indians after the property which the Indians took from McIntosh, It strikes me very forcibly that our government should interfere in this case at least, the Indians had taken the property of Mc Intosh because they say he has kept a great part of the money (which their land sold for) that he ought not to have done; wheather he did or not that matters nothing with us and Genl Ware has no buisiness with the matter, I think unless the Genl Government interferes in this case, compells Genl Ware to mind his proper buisiness there will be at least one part of the treaty violated Again, can the treaty be considered a legal one and can the United States compell the Indians to leave their lands at the time of possession, according to the laws of nations we find the treaty was signed only by a few chiefs and that a greate majority are against it—For instance, suppose the united states ware somewhat in this situation, and there were about 8 of the states which ware willing to revolt and become colonies subject to the government of great Britian, and the governors of each of those 8 states ware to sign a treaty of that nature—could great britain consider the whole of the United states as belonging to her—and would not the ballance of the states claim and defend those eight states, named, to the last surely they would—this sir appears to be the situation of the Indians, and it becomes the United states to be cautious least her honour should be brought to stake by some of those ambitious party spirited men of Georgia—our great men in in georgia has carried matters entirely too fast tho Indians should be lead not drove, (they are human beings) they begin to appreciate the advantages of civilization, they are fast improving in Agriculture,  forgitting their savage Ideas & manners and cultivating the artes of peace, they as other civilized people, feel attached to the soil that gave them birth, and whare their farthers are burried they are therefore the rightful owners of the soil “and their free and intire consent should be obtained” I am only a young physician lately from Virginia whare I was born, and have settled myself in Geo and of all places in the  for Partyism this takes the lead, it has no doubt thrown Georgia a half century back—the public Good is entirely.—neglected for private interest & advantage—and I am sorry to see it, there is now a political storm arriving in this state, the governor is elected this year and by the people Geo. M. Troup & Jno Clark are candidates, heads of the two great parties,—In short the whole good of the state is neglected, and each party is striving against one another—I should be happy to hear your opinions or answer to my enquiries whilst Iremain with reverence your humble servantEdward Delony